Title: To Thomas Jefferson from George Jefferson, 26 August 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 26th. Augt. 1799

Your favor of the 19th is duly recd. If I do not meet with a waggon tomorrow I will send the sugar you want by a boat, as there are some now down.
I sent you a few days ago by a Mr. Bings waggon to the care of Colo. Bell the articles at foot. The box from Mr. Barnes has not yet arrived.
I am Dear Sir Yr. Very humble servt.

Geo. Jefferson




1 dozn. bottles Center @ 7/.
 £4– 4– 


6 ℔. patent yellow 3/6
 1– 1– 


10 ℔. Yellow oker @ 6 d. & keg 9 d.
– 5–9



£5–10–9



